DETAILED ACTION
	This is a non-final Office Action on the merits for application 16/970,432. Receipt of the RCE, amendments, and arguments filed on 11/11/2021 is acknowledged.
Claims 1-7 are pending.
Claims 1-7 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Masanori (JP 6383891) in view of Holland (U.S. Publication 2018/0127971).

Regarding claim 1, Masanori discloses a wall panel installation and construction method for installing a wall panel on a pair of wooden columns erected with a distance from each other and a wooden beam installed between the pair of wooden columns,
the wall panel (the wall panel can be considered to include element #12 alone or all three elements #10, #12, and #14) including a surface member (the surface member formed by element #44 alone or elements #72, #44 and #18) and a long joint member (#50 or #76) that extends horizontally (see figure 2), is fixed to one plate surface (the inner surface of the surface member #44) of the surface member, and is joined to the pair of wooden columns (see figure 2),
the wall panel installation and construction method comprising:
disposing the joint member between the pair of wooden columns (see figure 4), the wooden columns having side surfaces facing each other (the inner side surfaces of the columns #108 which face one another in figure 4), with each longitudinal end of the joint member spaced by a predetermined distance from each of the side surfaces, facing each other, of the pair of wooden columns (as depicted in figure 7, the longitudinal ends of the joint members are attached to a respective column #108, where predetermined distance from each side surface is considered a spacing of zero since such elements abut one another in the disposing state in order to align with holes #128 within the brackets #302 to attach the elements to one another);
joining both longitudinal ends of the joint member to respective side surfaces, facing each other, of the pair of wooden columns (see figures 2 and 7);
installing the wooden beam between the pair of wooden columns and adjusting erection of the wooden columns (the wooden beam can be considered element #48 or #22, where the beam is positioned between the columns #108 and erection of the columns is adjusted by securing the beam to the fittings #302 of the columns); and
fixing an edge of the surface member to front surfaces of the pair of wooden columns and the wooden beam (see figure 2, where the edges of the surface member #44/18 are attached to columns and beam).
However, Masanori appears to depict the longitudinal ends of the joint member and each side surface which face one another are to abut one another and thus does not depict a gap positioned between such surfaces as presently defined. It is highly well known in the art, as evidenced by Holland, that horizontal wooden beam hangers that are to be attached to the vertical surface of a vertical wooden column can be constructed so that the hangers sit against the outermost surface of the column, so as to create a gap between the longitudinal end #11 of the beam and the column outer surface #7, as depicted in figure 11, or the surface of the column can be recessed so that the hanger extends within the recess and the beam end can sit flush with the outer surface of the column, as depicted in figure 14. Holland appears to suggest that the placement of the hangers and use of cutouts of different sizes can be used to either form a gap between the column and beam elements of a wooden assembly or to abut such elements with one another. Therefore, it would have been obvious to have constructed a gap between the longitudinal end of the beam and the vertical surface of the column of Masanori, as taught in Holland, for heat transfer purposes or for thermal 
Regarding claim 2, Masanori in view of Holland render obvious a joint metal fitting (the fitting #302 of Masanori which would be substituted for that of Holland as explained above) is fixed to each of the side surfaces, facing each other, of the pair of wooden columns, and the joint member is joined to the pair of wooden columns by inserting an insertion portion of the joint metal fitting into each of cut grooves (Masanori; #124; see paragraph 28 of the English translation) formed at both longitudinal ends of the joint member, and penetrating the joint member with a drift pin (the pins #130 of Masanori and the pins #6 of Holland) along with the insertion portion (see figure 7 of Masanori and paragraph 28 of the English translation, where the fitting of Holland similarly uses pins #6 to attach to the fitting to the end of the beam).
Regarding claims 3 and 7, Masanori in view of Holland render obvious the wall panel comprises a plurality of surface members and the joint member, and is formed by connecting and fixing each of the surface members, adjacent vertically, with the joint member (see figure 2 of Masanori and the explanation above, where the surface members can be considered elements #72 and #44, which are adjacent vertically and fixed to the joint member #76, where element #48 can form the beam).
Regarding claim 4, Masanori in view of Holland render obvious the wall is formed by fixing the joint member to an upper end or a lower end of the surface member (the joint member #76 of Masanori can be considered fixed to the upper end of surface member #72 or lower end of surface member #44).
Regarding claim 5, Masanori in view of Holland render obvious wherein the cut groove is formed to penetrate the joint member from an upper end surface to a lower end surface of the joint member (See figure 7 of Masanori, where the joint member can be pushed vertically downward in order to engage the fitting #302, where the cut grooves #124 of the joint member extend through the upper and lower ends of the joint member. Figure 11 of Holland similarly depicts the cut groove is to penetrate the end of the beam from a top surface of the beam, which can be considered the upper end surface, to a lower end surface, which is the lower portion of the vertical end surface of the beam, of the joint member and thus is similarly configured when such a hanger of Holland is used in Masanori.).
Regarding claim 6, Masanori in view of Holland render obvious the wall panel further includes a stud and a lower frame member that are fixed to a plate surface of the surface member on a side where the joint member is fixed and reinforce the surface .

Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that the Masanori reference does not disclose the limitations added to claim 1 defining the longitudinal ends of the joint member are “spaced by a predetermined distance from each of the side surfaces, facing each other, of the pair of wooden columns to form a gap between the each longitudinal end of the joint member and the each of the side surfaces, facing each other, of the pair of wooden columns,” Masanori does not specifically disclose such a gap as defined. However, such a gap can be formed based on the type of mounting fitting used to attach the beam to the column or the size of the cutouts used to engage the beam with the fitting and column. As taught in Holland, one type of mounting fitting can be used which spaces the longitudinal ends of the beams from the vertical surfaces of the column, or the fitting can be received within a recessed groove of the vertical surface of the column so that the longitudinal end of the beam can sit flush with the vertical surface of the column. Both of such placements of the beam end relative to the vertical surface of the column are known and used in the art and it would have been obvious to have used either of such spacings within the invention of Masanori in order to yield the same predictable result of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635